Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 1 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order 2722%..

 

 

‘Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

 

District: GREENSBORO Name: COURMAN, RITA
Phone #: 919-420-5119 Title: MANAGER, DISTRIBUTION OPERATIONS
SECTION / OPERATION: COMMENTS:
CHECK Box
WHEN SPECIFICS INCLUDE: COPIES OF PMOD LABEL AND/OR
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED
[A] INCOMING DOCK see attached political listings

 

BMEU & BMEU PLANT STAGING

 

OPENING UNITS

 

AO / STATION DISPATCH AREA

 

OUTBOUND DOCK

 

OUTGOING DISPATCH AREA

 

TRAILERS IN YARD (YARD CHECK)

 

MTE PLANT STAGING AREA

 

MTE TRAILERS

 

SITE MTESC

 

PARS STAGING AND OPERATIONS

 

REWRAP OPERATIONS

 

CFS (IF APPLICALE)

 

 

B)/O;}8)/e)/O;8;/8/O;8)/8/8/e/ea

 

BRM / POSTAGE DUE

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 2 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS i)
UNITED STATES POSTAL SERVICE

Processing Operations Management Order

UNITED STATES

POSTAL SERVICErm

 

 

‘Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

 

District: GREENSBORO Name: ALIOUNE DIOP
Phone #: 9194205120 Title: MDO
CHECK BOX SECTION / OPERATION: COMMENTS:
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED
[A] INCOMING DOCK CLEAR

 

BMEU & BMEU PLANT STAGING

pallot of absentee ballots

 

OPENING UNITS

PALLETS OF STD LETTERS/absentee ballots

 

AO / STATION DISPATCH AREA

pallets of std flats

 

 

 

OUTBOUND DOCK CLEAR
OUTGOING DISPATCH AREA CLEAR
TRAILERS IN YARD (YARD CHECK) N/A

 

MTE PLANT STAGING AREA

CLEAR OF POLITICAL MAIL

 

 

 

 

 

 

 

H/O;8);8;O;/0O;/8);O;/8/8;8)/8;8

 

 

MTE TRAILERS NA
SITE MTESC NA
PARS STAGING AND OPERATIONS CLEAR
REWRAP OPERATIONS CLEAR
CFS (IF APPLICALE) NA
BRM / POSTAGE DUE NA

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 3 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order 2722%%.

 

 

‘Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

 

District! GREENSBORO Name: Markethia Harris
Phone #: 919 420 5121 Title: Supervisor Distribution Operations
CHECK BOX SECTION / OPERATION: COMMENTS:
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED
[A INCOMING DOCK

 

BMEU & BMEU PLANT STAGING

 

OPENING UNITS

 

AO / STATION DISPATCH AREA

 

OUTBOUND DOCK

 

OUTGOING DISPATCH AREA

 

TRAILERS IN YARD (YARD CHECK)

 

MTE PLANT STAGING AREA

 

MTE TRAILERS

 

SITE MTESC

 

PARS STAGING AND OPERATIONS

 

REWRAP OPERATIONS

 

CFS (IF APPLICALE)

 

 

BIO;}BI|BIa/Ole|/O;}8|)/e);O0/)/a&

 

BRM / POSTAGE DUE

 

 

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 4 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order 272222.

 

 

 

oP ‘Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

 

District: GREENSBORO Name: COURMAN, RITA
Phone #: 919-420-5119 Title: MANAGER, DISTRIBUTION OPERATIONS
a SECTION / OPERATION: COMMENTS:
CHECK BOX | ma
__WHEN SPECIFICS INCLUDE: COPIES OF PMOD LABEL AND/OR
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED
[A] INCOMING DOCK see attached political listings

 

BMEU & BMEU PLANT STAGING

 

OPENING UNITS

 

AO / STATION DISPATCH AREA

 

OUTBOUND DOCK

 

OUTGOING DISPATCH AREA

 

TRAILERS IN YARD (YARD CHECK)

 

MTE PLANT STAGING AREA

 

MTE TRAILERS

 

SITE MTESC

 

PARS STAGING AND OPERATIONS

 

REWRAP OPERATIONS

 

CFS (IF APPLICALE)

 

BA)O;8;e;/O;/8;/8;0;/8;8;/8/8;/;8

 

 

BRM / POSTAGE DUE

 

 

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 5 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order

UNITED STATES
POSTAL SERVICErm

 

 

-’ Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

 

District: GREENSBORO Name: ALIOUNE DIOP
Phone #: 9194205120 Title: MDO
CHECK BOX SECTION / OPERATION: COMMENTS:
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED
[A CLEAR

INCOMING DOCK

 

BMEU & BMEU PLANT STAGING

pallot of absentee ballots

 

OPENING UNITS

PALLETS OF STD LETTERS/absentee ballots

 

AO / STATION DISPATCH AREA

pallets of std flats

 

 

 

OUTBOUND DOCK CLEAR
OUTGOING DISPATCH AREA CLEAR
TRAILERS IN YARD (YARD CHECK) N/A

 

MTE PLANT STAGING AREA

CLEAR OF POLITICAL MAIL

 

 

 

 

 

 

 

BA/O }a|/B/O;O;/8;O;8|/a)/8)/8)a

 

MTE TRAILERS NA
SITE MTESC NA
PARS STAGING AND OPERATIONS CLEAR
REWRAP OPERATIONS CLEAR
CFS (IF APPLICALE) NA
BRM / POSTAGE DUE NA

 

 

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 6 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order :s22%6..

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

 

District: GREENSBORO Name: Markethia Harris
Phone #: 919 420 5121 Title: Supervisor Distribution Operations
CHECK BOX SECTION / OPERATION: COMMENTS:
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED
[AJ INCOMING DOCK

 

BMEU & BMEU PLANT STAGING

 

OPENING UNITS

 

AQ / STATION DISPATCH AREA

 

OUTBOUND DOCK

 

OUTGOING DISPATCH AREA

 

TRAILERS IN YARD (YARD CHECK)

 

MTE PLANT STAGING AREA

 

MTE TRAILERS

 

SITE MTESC

 

PARS STAGING AND OPERATIONS

 

REWRAP OPERATIONS

 

CFS (IF APPLICALE)

 

 

B/O}B/B/a/O;8)/O/;/8;a/O;/8)a

 

BRM / POSTAGE DUE

 

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 7 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order 227326.

 

 

~’ Operational Clean Sweep Seach Checklist - Political and Election Mail

District:

Phone #:

GREENSBORO

 

919-420-5119

Name: COURMAN, RITA

Title: MANAGER, DISTRIBUTION OPERATIONS

 

CHECK BOX
WHEN
COMPLETED

SECTION / OPERATION:

WORK AREA TO BE SEARCHED

COMMENTS:

SPECIFICS INCLUDE: COPIES OF PMOD LABEL AND/OR
CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED

 

INCOMING DOCK

no political mailings received

 

BMEU & BMEU PLANT STAGING

 

OPENING UNITS

 

AQ / STATION DISPATCH AREA

 

OUTBOUND DOCK

 

OUTGOING DISPATCH AREA

 

TRAILERS IN YARD (YARD CHECK)

 

MTE PLANT STAGING AREA

 

MTE TRAILERS

 

SITE MTESC

 

PARS STAGING AND OPERATIONS

 

REWRAP OPERATIONS

 

CFS (IF APPLICALE)

 

 

BH) O;B);B/O;8 B)/O;8)/8;/e8/)/e8);B

 

BRM / POSTAGE DUE

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 8 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order

Ea

UNITED STATES.
POSTAL SERVICE™

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

District: GREENSBORO Name: ALIOUNE DIOP
Phone #: 9194205120 Title: MDO
SECTION / OPERATION: COMMENTS:
CHECK BOX
WHEN :
COMPLETED | WORK AREA TO BE SEARCHED SPECIFICS INCLUDE: COPIES OF PMOD LABEL AND/OR

CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED

 

ES}

INCOMING DOCK

CLEAR

 

BMEU & BMEU PLANT STAGING

pallets of absentee ballots

 

OPENING UNITS

PALLETS OF STD LETTERS/absentee ballots

 

AO / STATION DISPATCH AREA

pallets of std flats

 

 

 

OUTBOUND DOCK CLEAR
OUTGOING DISPATCH AREA CLEAR
TRAILERS IN YARD (YARD CHECk) N/A

 

MTE PLANT STAGING AREA

CLEAR OF POLITICAL MAIL

 

 

 

 

 

 

 

G)/O;R);B/O;O;B;/O;8/a/8)/e8)a

 

MTE TRAILERS NA
SITE MTESC NA
PARS STAGING AND OPERATIONS CLEAR
REWRAP OPERATIONS CLEAR
CFS (IF APPLICALE) NA
BRM / POSTAGE DUE NA

 

 

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 9 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order 22227.

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

 

District: GREENSBORO Name: Markethia Harris
Phone #: 919 420 5121 Title: Supervisor Distribution Operations
CHECK BOX SECTION / OPERATION: COMMENTS:
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED
[Aj INCOMING DOCK

 

BMEU & BMEU PLANT STAGING

 

OPENING UNITS

 

AO / STATION DISPATCH AREA

 

OUTBOUND DOCK

 

OUTGOING DISPATCH AREA

 

TRAILERS IN YARD (YARD CHECK)

 

MTE PLANT STAGING AREA

 

MTE TRAILERS

 

SITE MTESC

 

PARS STAGING AND OPERATIONS

 

REWRAP OPERATIONS

 

CFS (IF APPLICALE)

 

 

B/O;}B)/B/B8/O;/8;/O0O;/8/8;/0;/8);a

 

BRM / POSTAGE DUE

 

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 10 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order 222%.

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

 

District: GREENSBORO Name: COURMAN, RITA
Phone #: 919-420-5119 Title: MANAGER, DISTRIBUTION OPERATIONS
eumem nex SECTION / OPERATION: COMMENTS:
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED
[A INCOMING DOCK no political mail received 10-31-20 (T2)

 

BMEU & BMEU PLANT STAGING

 

OPENING UNITS

 

AQ / STATION DISPATCH AREA

 

OUTBOUND DOCK

 

OUTGOING DISPATCH AREA

 

TRAILERS IN YARD (YARD CHECk)

 

MTE PLANT STAGING AREA

 

MTE TRAILERS

 

SITE MTESC

 

PARS STAGING AND OPERATIONS

 

REWRAP OPERATIONS

 

CFS (IF APPLICALE)

 

 

BA)/O;8)/B)/O;8;/8)/O;/8/8;/8;/8;/a

 

BRM / POSTAGE DUE

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 11 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order

UNITED STATES
POSTAL SERVICE

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

 

 

 

 

 

 

 

District: GREENSBORO Name: KOUNTE, A
Phone #: 9194205120 Title: MDO (A)
CHECK BOX SECTION / OPERATION: COMMENTS:
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED
[AJ INCOMING DOCK CLEAR
BMEU & BMEU PLANT STAGING CLEAR
OPENING UNITS CLEAR
AQ / STATION DISPATCH AREA CLEAR
OUTBOUND DOCK CLEAR
OUTGOING DISPATCH AREA CLEAR
TRAILERS IN YARD (YARD CHECK) N/A

 

MTE PLANT STAGING AREA

CLEAR OF POLITICAL MAIL

 

 

 

 

 

 

 

A)O; a | a);O;O;e;/O;/8;/8)/a;/8);a

 

MTE TRAILERS NA
SITE MTESC NA
PARS STAGING AND OPERATIONS CLEAR
REWRAP OPERATIONS CLEAR
CFS (IF APPLICALE) NA
BRM / POSTAGE DUE NA

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 12 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order 2725...

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

District: GREENSBORO Name: Markethia Harris
Phone #: 919 420 5121 Title: Supervisor Distribution Operations
SECTION / OPERATION: COMMENTS:
CHECK BOX
WHEN :
COMPLETED | WORK AREA TO BE SEARCHED SPECIFICS INCLUDE: COPIES OF PMOD LABEL AND/OR

CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED

 

ES

INCOMING DOCK

 

BMEU & BMEU PLANT STAGING

 

OPENING UNITS

 

AO/ STATION DISPATCH AREA

 

OUTBOUND DOCK

 

OUTGOING DISPATCH AREA

 

TRAILERS IN YARD (YARD CHECK)

 

MTE PLANT STAGING AREA

 

MTE TRAILERS

 

SITE MTESC

 

PARS STAGING AND OPERATIONS

 

REWRAP OPERATIONS

 

CFS (IF APPLICALE)

 

 

B)/O;8/B;/B/O;/8/O;/8)/8;0;/8)a

 

BRM / POSTAGE DUE

 

 

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 13 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order 472%...

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

 

District: GREENSBORO Name: COURMAN, RITA
Phone #: 919-420-5119 Title: MANAGER, DISTRIBUTION OPERATIONS
SECTION / OPERATION: COMMENTS:
CHECK BOX
WHEN SPECIFICS INCLUDE: COPIES OF PMOD LABEL AND/OR
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED
[A] INCOMING DOCK no political mail received

 

BMEU & BMEU PLANT STAGING

 

OPENING UNITS

 

AQ / STATION DISPATCH AREA

 

OUTBOUND DOCK

 

OUTGOING DISPATCH AREA

 

TRAILERS IN YARD (YARD CHECk)

 

MTE PLANT STAGING AREA

 

MTE TRAILERS

 

SITE MTESC

 

PARS STAGING AND OPERATIONS

 

REWRAP OPERATIONS

 

CFS (IF APPLICALE)

 

 

B)O;B)a)/O;}8/8)/O;/8)/8/8/8/B

 

BRM / POSTAGE DUE

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 14 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order

UNITED STATES:
POSTAL SERVICET™

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

District: GREENSBORO Name: ALIOUNE DIOP
Phone #: 9194205120 Title: MDO
SECTION / OPERATION: COMMENTS:
CHECK BOx
WHEN SPECIFICS INCLUDE: COPIES OF PMOD LABEL AND/OR
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED

 

FS)

INCOMING DOCK

CLEAR

 

BMEU & BMEU PLANT STAGING

pallot of absentee ballots

 

OPENING UNITS

PALLETS OF STD LETTERS/absentee ballots

 

AO / STATION DISPATCH AREA

pallets of std flats

 

 

 

OUTBOUND DOCK CLEAR
OUTGOING DISPATCH AREA CLEAR
TRAILERS IN YARD (YARD CHECK) N/A

 

MTE PLANT STAGING AREA

CLEAR OF POLITICAL MAIL

 

 

 

 

 

 

 

B/O;a);a;O;/O;/8;/O;/8/8)/8)/8/B8

 

 

MTE TRAILERS NA
SITE MTESC NA
PARS STAGING AND OPERATIONS CLEAR
REWRAP OPERATIONS CLEAR
CFS (IF APPLICALE) NA
BRM / POSTAGE DUE NA

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 15 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order 2222..

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

District: GREENSBORO Name: Markethia Harris
Phone #: 919 420 5121 Title: Supervisor Distribution Operations
SECTION / OPERATION: COMMENTS:
CHECK BOX
WHEN .
COMPLETED | WORK AREA TO BE SEARCHED SPECIFICS INCLUDE: COPIES OF PMOD LABEL AND/OR

CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED

 

|

INCOMING DOCK

 

BMEU & BMEU PLANT STAGING

 

OPENING UNITS

 

AOQ/ STATION DISPATCH AREA

 

OUTBOUND DOCK

 

OUTGOING DISPATCH AREA

 

TRAILERS IN YARD (YARD CHECK)

 

MTE PLANT STAGING AREA

 

MTE TRAILERS

 

SITE MTESC

 

PARS STAGING AND OPERATIONS

 

REWRAP OPERATIONS

 

CFS (IF APPLICALE)

 

 

B)/O;/8/8|;B8/O;/e8/O;8/8;)/O0O;/8;a

 

BRM / POSTAGE DUE

 

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 16 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order 272225..

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

 

District: GREENSBORO Name: COURMAN, RITA
Phone #: 919-420-5119 Title: MANAGER, DISTRIBUTION OPERATIONS
pues SECTION / OPERATION: COMMENTS:
COMPLETED | WORK AREA TO BE SEARCHED CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED
A INCOMING DOCK no political mail received

 

BMEU & BMEU PLANT STAGING

 

OPENING UNITS

 

AQ / STATION DISPATCH AREA

 

OUTBOUND DOCK

 

OUTGOING DISPATCH AREA

 

TRAILERS IN YARD (YARD CHECk)

 

MTE PLANT STAGING AREA

 

MTE TRAILERS

 

SITE MTESC

 

PARS STAGING AND OPERATIONS

 

REWRAP OPERATIONS

 

CFS (IF APPLICALE)

 

 

A)/O;}R)B)/O;8/8/O;/8;/a/ea;/ea)/a

 

BRM / POSTAGE DUE

 

 

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 17 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order

UNITED STATES
POSTAL SERVICEru

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

District:

 

 

 

 

 

GREENSBORO Name: ALIOUNE DIOP
Phone #: 9194205120 Title: MDO
SECTION / OPERATION: COMMENTS:
CHECK BOX
WHEN
COMPLETED | WORK AREA TO BE SEARCHED SPECIFICS INCLUDE: COPIES OF PMOD LABEL AND/OR

CONTAINER PLACARD, NAMES OF INDIVIDUALS CONTACTED

 

FE

INCOMING DOCK

CLEAR

 

BMEU & BMEU PLANT STAGING

pallot of absentee ballots

 

OPENING UNITS

PALLETS OF STD LETTERS/absentee ballots

 

AO / STATION DISPATCH AREA

pallets of std flats

 

 

 

OUTBOUND DOCK CLEAR
OUTGOING DISPATCH AREA CLEAR
TRAILERS IN YARD (YARD CHECk) N/A

 

MTE PLANT STAGING AREA

CLEAR OF POLITICAL MAIL

 

 

 

 

 

 

 

A)/O;R | B;O;/O;8)/O;/8|}ea/ea;/e/Ba

 

MTE TRAILERS NA
SITE MTESC NA
PARS STAGING AND OPERATIONS CLEAR
REWRAP OPERATIONS CLEAR
CFS (IF APPLICALE) NA
BRM / POSTAGE DUE NA

 

 

 

 
Case 1:20-cv-02295-EGS Document 81-2 Filed 11/05/20 Page 18 of 18

 

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order 2423%5..

 

 

Operational Clean Sweep Seach Checklist - Political and Election Mail

 

 

 

 

 

 

District: GREENSBORO Name: Markethia Harris
Phone #: 919 420 5121 Title: Supervisor Distribution Operations
CHECK BOX SECTION / OPERATION: COMMENTS:
CouPLETED WORK AREA TO SE SEARCHED CONTAINER! PLAGARD, WAM OF ADIVITALE GUNTAGCTED
[AI INCOMING DOCK

 

BMEU & BMEU PLANT STAGING

 

OPENING UNITS

 

AO / STATION DISPATCH AREA

 

OUTBOUND DOCK

 

OUTGOING DISPATCH AREA

 

TRAILERS IN YARD (YARD CHECK)

 

MTE PLANT STAGING AREA

 

MTE TRAILERS

 

SITE MTESC

 

PARS STAGING AND OPERATIONS

 

REWRAP OPERATIONS

 

CFS (IF APPLICALE)

 

 

B/O;}B/A/a/O;/8);O;8)/8);0O);/8);B

 

BRM / POSTAGE DUE

 

 

 

 
